   Case: 4:21-cv-00878-JAR Doc. #: 3 Filed: 08/17/21 Page: 1 of 2 PageID #: 12




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

ROBERT JAMES SWINT,                               )
                                                  )
               Plaintiff,                         )
                                                  )
       v.                                         )          No. 4:21-cv-00878-JAR
                                                  )
GREGORIOUS GAMES, et al.,                         )
                                                  )
               Defendants.                        )

                                MEMORANDUM AND ORDER

       This matter comes before the Court on a civil action filed by self-represented litigant

Robert James Swint. (Docket No. 1). The complaint is not on a Court-provided form, as required.

See E.D. Mo. L.R. 2.06(A) (“All actions brought by self-represented plaintiffs or petitioners should

be filed on Court-provided forms”). It has also not been signed. See Fed. R. Civ. P. 11(a) (“Every

pleading, written motion, and other paper must be signed by at least one attorney of record in the

attorney’s name – or by a party personally if the party is unrepresented”). Additionally, plaintiff

has not filed a motion for leave to proceed in forma pauperis or paid the filing fee. For all these

reasons, plaintiff’s complaint is subject to dismissal.

       Rather than dismissing this matter outright, plaintiff will be given thirty days to file an

amended complaint on a Court-provided form. He will also be given thirty days to either file a

motion for leave to proceed in forma pauperis or pay the filing fee. Failure to comply will result

in the dismissal of this action without prejudice and without further notice.

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk of Court shall send to plaintiff a copy of the

Court’s civil complaint form.
   Case: 4:21-cv-00878-JAR Doc. #: 3 Filed: 08/17/21 Page: 2 of 2 PageID #: 13




       IT IS FURTHER ORDERED that plaintiff shall file an amended complaint on the Court

form within thirty (30) days of the date of this order.

       IT IS FURTHER ORDERED that if plaintiff fails to file an amended complaint on the

Court form within thirty (30) days of the date of this order, this action will be dismissed without

prejudice and without further notice.

       IT IS FURTHER ORDERED that the Clerk of Court shall send to plaintiff a copy of the

Court’s motion for leave to proceed in forma pauperis form.

       IT IS FURTHER ORDERED that plaintiff shall either file a motion for leave to proceed

in forma pauperis or pay the full filing fee within thirty (30) days of the date of this order.

       IT IS FURTHER ORDERED that if plaintiff fails to either file a motion for leave to

proceed in forma pauperis or pay the full filing fee within thirty (30) days of the date of this order,

this action will be dismissed without prejudice and without further notice.

       IT IS FURTHER ORDERED that upon receipt of plaintiff’s amended complaint, the

Court will review it pursuant to 28 U.S.C. § 1915.

       Dated this 17th day of August, 2021.

                                                       _______________________________
                                                       JOHN A. ROSS
                                                       UNITED STATES DISTRICT JUDGE




                                                  2
